Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 09, 2015

The Court of Appeals hereby passes the following order:

A15A0468. REGINALD L. MCRAE v. THE STATE.

      This case was docketed by this court on October 22, 2014, and appellant’s brief
and enumerations of error were due November 12, 2014. On November 17, 2014, an
Order Granting Extension of Time to File Brief was entered, extending the time for
appellant to file his brief to December 1, 2014. As of the date of this order, appellant
still has not filed a brief and enumeration of errors and has not requested any further
extensions of time in which to do so. Accordingly, this appeal is hereby DISMISSED
as abandoned pursuant to Court of Appeals Rules 13 and 23.


      To Reginald McRae: Your appeal has been DISMISSED because your brief
and enumeration of errors were not filed when due. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL - but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 GA 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     02/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.